Citation Nr: 1509018	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  07-22 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oliver Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over this claim is now with the RO in San Diego, California.  In August 2010, the Board remanded the claim for additional development.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge in a Videoconference hearing.  A copy of the hearing transcript is associated with the claims file.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 2001, the RO denied a claim for service connection for hypertension.

2.  The evidence received since the RO's July 2001 decision, which denied a claim for service connection for hypertension, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.






CONCLUSION OF LAW

New and material evidence has not been received since the RO's July 2001 decision which denied a claim for service connection for hypertension; the claim for service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Claim

The Veteran essentially asserts that new and material evidence has been presented to reopen his claim for service connection for hypertension.  During his hearing, held in February 2010, the Veteran testified that he was diagnosed with hypertension at some point between separation from service in 1968 and 1970 while receiving treatment from Kaiser Permanente.  

In July 2001, the RO denied a claim for service connection for hypertension.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  

In March 2006, the appellant applied to reopen the claim.  That same month, the RO denied the claim.  The Veteran has appealed.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a); hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

At the time of the RO's July 2001 decision, the evidence included the Veteran's service treatment records.  This evidence showed that upon entrance into service, the Veteran's blood pressure was noted to be 120/80; there was no notation of hypertension.  See January 1966 entrance examination report.  In an associated "report of medical history," the Veteran indicated that he did not have a history of high or low blood pressure.  The Veteran's separation examination report, dated in October 1967, showed that the Veteran's blood pressure was 108/58; there was no notation of hypertension.  In an associated "report of medical history," the Veteran indicated that he did not have a history of high or low blood pressure.  

As for the post-service medical evidence, it consisted of VA and non-VA reports, dated between 1970 and 2001.  

Reports from Kaiser Permanente, dated between 1970 and 1988, included a March 1971 report, which showed that his blood pressure was 132/70, with a notation of mild mitral insufficiency.  A November 1972 report showed that the Veteran's blood pressure was 126/80, with a notation that he had "no evident problems."  A February 1974 report noted that his mitral insufficiency was no longer present.  This evidence showed that the Veteran was diagnosed with hypertension in 1974, and that his medications included Dyazide.  A July 1978 report noted that he "was found to have hypertension in 1974."  Another July 1978 report noted a four-year history of hypertension; there was also a notation of a history of high blood pressure dating to either 1973 or 1974.  

VA reports, dated in 2001, showed that the Veteran was noted to have hypertension.  

At the time of the RO's July 2001 decision, the Veteran was not shown to have been treated for hypertension during service, or within one year of separation from service.  Notwithstanding a notation of hypertension as early as 1973, the weight of the evidence showed that hypertension began in 1974.  There was no competent evidence to show that hypertension was caused by his service, or that it was manifest to a compensable degree within one year of separation from service.  

The most recent and final denial of this claim was in July 2001.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The medical evidence received since the RO's July 2001 decision consists of medical reports dated between 1974 and 2014.

Reports from Kaiser Permanente, dated between 1974 and 1975, are largely duplicative of those that were of record in July 2001; they do not show the existence of hypertension prior to 1974.

VA progress notes, dated between 2001 and 2014, show that the Veteran was noted to have hypertension.

A decision of the Social Security Administration (SSA), dated in March 2005, shows that the SSA determined that the Veteran was disabled as of October 2004, with a primary diagnosis of disorders of the back; there was no secondary diagnosis.  

A VA hypertension disability benefits questionnaire (DBQ), dated in November 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examiner concluded that hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury,
event, or illness.  The examiner explained, "Given there were no notations of elevated BP (blood pressure) in service or for several years after, until 1974, it is less likely as not that hypertension is related to time in service, since 1968.

A VA DBQ, dated in March 2013, notes that the Veteran reported a history of beginning on hypertension medication "shortly after" service.  The report notes a history of hypertension beginning in 1974.  

This evidence, which was not of record at the time of the RO's July 2001 decision, which is not cumulative, is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  

At the time of the RO's July 2001 decision, the Veteran was not shown to have hypertension during service, or within one year of separation from service.  Notwithstanding a notation of hypertension as early as 1973, the weight of the evidence showed that hypertension began in 1974 (in any event, even a 1973 date of onset would still have been several years too late for presumptive service connection under 38 C.F.R. §§ 3.307, 3.309).  There was no competent evidence to show that hypertension was caused by his service, or that it was manifest to a compensable degree within one year of separation from service.  The submitted evidence does not remedy these defects, as it does not include any medical evidence dated during service, or prior to 1974, or which shows that the Veteran has hypertension that was caused by his service, or that it was manifest to a compensable degree within one year of separation from service.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters, dated in June 2005, December 2006, and February 2011, of the criteria for reopening a claim, for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  In July 2008, and January 2015, the claim was readjudicated.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files (discussed in greater detail, infra).  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records. 
Although not required under the circumstances, see 38 U.S.C.A. § 5103A(f) (West 2014); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened), the Veteran has been afforded an examination, and an etiological opinion has been obtained; this opinion weighs against the claim.  
  
In August 2010, the Board remanded the claim.  The Board stated the following: during a February 2010 videoconference hearing, the Veteran testified that records from Kaiser Permanente, which indicated that he was diagnosed and treated for hypertension in 1968 (within one year of separation from active service), were not currently associated with the claims file.  In order to allow the Veteran time to obtain these records, the record had been held open for 60 days from the date of the hearing.  However, no Kaiser Permanente records had been received.  Given the purported probative nature of the treatment records, the Board directed that the RO should attempt to obtain the records from Kaiser Permanente from 1968.  

In October 2012, records from Kaiser Permanente were received, dated between 1974 and 1975.  A "report of contact" (VA Form 21-0820), dated in October 2012, shows that the Veteran was contacted by telephone, and that he reported that no Kaiser Permanente records were available that were dated prior to 1974.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In February 2010, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  required that a RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2010 videoconference hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the etiology and onset of his disability.  The Veteran testified that he was diagnosed with hypertension at some point between 1968 and 1970, while receiving treatment from Kaiser Permanente, and the Board has attempted to obtain these records without success.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

New and material evidence has not been received that is sufficient to reopen the claim of entitlement to service connection for hypertension; the claim is not reopened.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


